DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a coupling configured to sealingly secure the rigid spacer to the pump and prevent ingress of the liquid into a cavity defined by the rigid spacer, coupling, and the pump” in lines 9-11. This limitation is indefinite because it is unclear how the coupling is configured to “prevent ingress of the liquid into a cavity defined by the rigid spacer, coupling, and the pump.” More specifically, where the “cavity” is disposed is unclear since the pump will clearly have liquid flowing therethrough. Therefore, claim 1 is indefinite.  
Claim 18 recites, “a coupling configured to sealingly secure the rigid spacer to the pump and prevent ingress of the liquid into the rigid spacer and a cavity defined by the coupling and the pump” in lines 9-11. This limitation is indefinite because it is unclear how the coupling is configured to “prevent ingress of the liquid into the rigid spacer and a cavity defined by the coupling and the pump.” More specifically, where the “cavity” is disposed is unclear since the pump will clearly have liquid flowing therethrough. Therefore, claim 1 is indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 13-16, and 18-19 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Eastman 6,179,558.
Eastman discloses, regarding claim 1, a pump out system configured to remove a liquid from a worksite, said pump out system comprising: a pump 11 (combination of elements 14, 19, and 20) configured to move the liquid from an intake 20 of the pump to an output 16 of the pump 11 in response to receiving power; a power source (see 38, batteries within 38, and 15/17) configured to selectively connect to the pump 11 to provide power to the pump (via 17); a rigid spacer 40 configured to connect the power source (38) to the pump 11 and space the power source (38) from the pump 11; a coupling 42 configured to sealingly secure the rigid spacer 40 to the pump 11 and prevent ingress of the liquid into a cavity (cavity of 40 where 32 is disposed; see sealing plate 35) defined by the rigid spacer 40, coupling 42, and the pump 11; and a flexible discharge hose 45 configured to connect to the output 16 of the pump 11 (via 42/44) and communicate the liquid from a first end of the flexible discharge hose 45 at the output 16 of the pump 11 to a second end of the flexible discharge hose 45 away from the worksite; Re claim 2, wherein the power source (38) comprises a housing 38, a battery (within 38), and a switch 17; Re claim 3, wherein: the cavity is a first cavity; the housing 38 defines a second cavity; the battery is disposed in the second cavity (batteries are within the cavity of 38); and the housing 38 and rigid spacer 40 are configured to cooperate to prevent ingress of the liquid into the second cavity (within 38) and the rigid spacer (see sealing plate 35); Re claim 5, wherein the power source further comprises a handle (cylindrical wall of 38 can be used as a handle) configured to aid a user in transporting the pump out system; Re claim 7, wherein the pump 11 is a submersible centrifugal pump; Re claim 8, wherein the power source and pump are configured to operate at 12 volts direct current (see col. 3, lines 16-20); Re claim 13, wherein: the coupling 42 is secured to the rigid spacer 40 via one or more of a hose clamp, an adhesive, a shrink fitting, or ultrasonic welding; and the coupling 42 is secured to the pump 11 via one or more of a hose clamp, an adhesive, a shrink fitting, or ultrasonic welding (the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.); Re claim 14, further comprising wiring configured to transfer electrical power from the power source (38) to the pump, wherein the wiring resides at least partially within and extends through the rigid spacer 40 (there is wiring extending from the batteries within 38 to motor 32 within 40) and the rigid spacer 40 is configured to form a water tight connection with both the pump 11 via the coupling 42 and the power source (38) such that water in the worksite cannot reach the wiring (see sealing plate 35); Re claim 15, further comprising a connector 44 configured to secure the flexible discharge hose 45 to the output 16 of the pump (“a connector” is substantially broad); Re claim 16, wherein: the pump 11 has a first end and a second end; the first end of the pump is opposite the second end of the pump; the coupling 42 is secured to the first end of the pump; the intake 20 is located at the second end of the pump 11; and the output of the pump 16 is between the first end of the pump and the second end of the pump (clearly shown in Fig. 1).
Eastman discloses, regarding claim 18, a method to remove a liquid from a worksite comprising: providing a pump out system, wherein the pump out system comprises: a pump 11 (combination of elements 14, 19, and 20) configured to move the liquid from an intake 20 of the pump to an output 16 of the pump 11 in response to receiving power; a power source (see 38, batteries within 38, and 15/17) configured to selectively connect to the pump 11 to provide power to the pump (via 17); a rigid spacer 40 configured to connect the power source (38) to the pump 11 and space the power source from the pump 11; a coupling 42 configured to sealingly secure the rigid spacer 40 to the pump and prevent ingress of the liquid into the rigid spacer 40 and a cavity defined by the coupling 42 and the pump 11 (see sealing plate 35); and a flexible discharge hose 45 configured to connect to the output 16 of the pump 11 (via 42/44) and communicate the liquid from to the output 16 of the pump 11 away from the worksite; placing the intake 20 of the pump in the liquid; unfurling the flexible discharge hose 45 away from the worksite; and selectively providing power (via 17) from the power source (38) to the pump 11.
Eastman discloses, regarding claim 19, a pump out system configured to remove a liquid from a worksite, said pump out system comprising: a pump 11 (combination of elements 14, 19, and 20) configured to move the liquid from an intake 20 of the pump 11 to an output 16 of the pump in response to receiving power; a power source (see 38, batteries within 38, and 15/17) configured to selectively provide power to the pump 11; a rigid spacer 40 configured to connect the power source (38) to the pump 11 and space the power source from the pump 11; a flexible discharge hose 45 configured to connect to the output 16 of the pump 11 (via 42/44) and communicate the liquid from a first end of the flexible discharge hose 45 at the output 16 of the pump 11 to a second end of the flexible discharge hose 45 away from the worksite; wherein: the rigid spacer 40 is configured to connect to both the pump 11 and the power source (38) via a water tight connection (this is clearly the case; see sealing plate 35).

Claims 1-2, 4-5, 9-11, 14, 16, and 18-19 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by McCook 6,447,261.
McCook discloses, regarding claim 1, a pump out system configured to remove a liquid from a worksite, said pump out system comprising: a pump 20 configured to move the liquid from an intake (bottom of 20) of the pump to an output (see fitting on 20 that connects to 70) of the pump 20 in response to receiving power; a power source (the power source comprises elements: housing 32, batteries 54, and switch 56) configured to selectively connect to the pump 20 to provide power to the pump (via 56); a rigid spacer 34 configured to connect the power source (32) to the pump 20 and space the power source (32) from the pump 20; a coupling (combination of elements 22, 24, 26, and 62) configured to sealingly secure the rigid spacer 34 to the pump 20 and prevent ingress of the liquid into a cavity (cavity within 32) defined by the rigid spacer 34, coupling (22, 24, 26, 62), and the pump 20; and a flexible discharge hose 70 configured to connect to the output of the pump 20 and communicate the liquid from a first end of the flexible discharge hose 70 at the output of the pump 20 to a second end of the flexible discharge hose 70 away from the worksite (clearly shown in Fig. 1); Re claim 2, wherein the power source comprises a housing 32, a battery 54, and a switch 56; Re claim 4, wherein the power source further comprises padding 58 configured to reduce movement of the battery 54 relative to the housing 32; Re claim 5, wherein the power source further comprises a handle 30 configured to aid a user in transporting the pump out system; Re claim 9, further comprising a weight (substantially broad; see fitting at the upper end of 70 in Fig. 1 – the fitting has some kind of weight to it), wherein the first end of the flexible discharge hose 70 is configured to connect to the output of the pump 20, and the weight is configured to attach to the flexible discharge hose at the second end of the flexible discharge hose 70 opposite the first end of the flexible discharge hose (clearly shown in Fig. 1); Re claim 10, further comprising a hose fitting (see fitting at the upper end of 70 in Fig. 1), wherein the first end of the flexible discharge hose 70 is configured to connect to the output of the pump 20, and the hose fitting is configured to attach to the flexible discharge hose 70 at the second end of the flexible discharge hose 70 opposite the first end of the flexible discharge hose (clearly shown in Fig. 1); Re claim 11, further comprising a loop (see loop of the fitting at the end of 70 in Fig. 1) configured to receive a ground stake or staple (intended use - a ground stake could be placed inside the end fitting of 70 and hook it to the ground), wherein the first end of the flexible discharge hose 70 is configured to connect to the output of the pump 20, and the loop is configured to attach to the flexible discharge hose 70 at the second end of the flexible discharge hose 70 opposite the first end of the flexible discharge hose (clearly shown in Fig. 1); Re claim 14, further comprising wiring configured to transfer electrical power from the power source (32) to the pump 20, wherein the wiring resides at least partially within and extends through the rigid spacer 34 (clearly shown in Fig. 3) and the rigid spacer 34 is configured to form a water tight connection with both the pump 20 via the coupling (22, 24, 26, 62) and the power source (32) such that water in the worksite cannot reach the wiring (clearly shown in Fig. 3); Re claim 16, wherein: the pump 20 has a first end and a second end; the first end of the pump is opposite the second end of the pump; the coupling (22, 24, 26, 62) is secured to the first end of the pump; the intake is located at the second end of the pump (see intake holes at bottom of pump 20); and the output of the pump (where 70 connects to 20) is between the first end of the pump and the second end of the pump (clearly shown in Fig. 1).
McCook discloses, regarding claim 18, a method to remove a liquid from a worksite comprising: providing a pump out system, wherein the pump out system comprises: a pump 20 configured to move the liquid from an intake (bottom of 20) of the pump to an output (see fitting on 20 that connects to 70) of the pump 20 in response to receiving power; a power source (the power source comprises elements: housing 32, batteries 54, and switch 56) configured to selectively connect to the pump 20 to provide power to the pump (via 56); a rigid spacer 34 configured to connect the power source (32) to the pump 20 and space the power source from the pump 20; a coupling (combination of elements 22, 24, 26, and 62) configured to sealingly secure the rigid spacer 34 to the pump and prevent ingress of the liquid into the rigid spacer 34 and a cavity defined by the coupling (22, 24, 26, 62) and the pump 20; and a flexible discharge hose 70 configured to connect to the output  of the pump 20 and communicate the liquid from to the output of the pump 20 away from the worksite; placing the intake (bottom of 20) of the pump in the liquid; unfurling the flexible discharge hose 70 away from the worksite; and selectively providing power (via 56) from the power source (32) to the pump 20.
McCook discloses, regarding claim 19, a pump out system configured to remove a liquid from a worksite, said pump out system comprising: a pump 20 configured to move the liquid from an intake (bottom of 20) of the pump 20 to an output (see fitting on 20 that connects to 70) of the pump 20 in response to receiving power; a power source (the power source comprises elements: housing 32, batteries 54, and switch 56) configured to selectively provide power to the pump 20; a rigid spacer 34 configured to connect the power source (32) to the pump 20 and space the power source from the pump 20; a flexible discharge hose 70 configured to connect to the output of the pump 20 and communicate the liquid from a first end of the flexible discharge hose 70 at the output of the pump 20 to a second end of the flexible discharge hose 70 away from the worksite; wherein: the rigid spacer 34 is configured to connect to both the pump 20 and the power source (32) via a water tight connection (see seals around 62 in Fig. 3).

Claims 1 and 17 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by McCook 6,447,261 (alternate interpretation).
McCook discloses, regarding claim 1, a pump out system configured to remove a liquid from a worksite, said pump out system comprising: a pump 20 configured to move the liquid from an intake (bottom of 20) of the pump to an output (see fitting on 20 that connects to 70) of the pump 20 in response to receiving power; a power source (the power source comprises elements: 40, 54, 56, and 58) configured to selectively connect to the pump 20 to provide power to the pump 20; a rigid spacer 32 configured to connect the power source (40, 54, 56, 58) to the pump 20 and space the power source from the pump 20; a coupling (combination of elements 22, 24, 26, and 62) configured to sealingly secure the rigid spacer 32 to the pump 20 and prevent ingress of the liquid into a cavity (cavity within 32) defined by the rigid spacer 32, coupling (22, 24, 26, 62), and the pump 20; and a flexible discharge hose 70 configured to connect to the output of the pump 20 and communicate the liquid from a first end of the flexible discharge hose 70 at the output of the pump 20 to a second end of the flexible discharge hose 70 away from the worksite (clearly shown in Fig. 1); Re claim 17, further comprising a clip 28 configured to releasably secure the flexible discharge hose 70 to the rigid spacer 32, wherein: the power source (40, 54, 56, 58) comprises an adapter 40 configured to threadingly engage with the rigid spacer 32 (see threads 39 in Fig. 2).


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann 3,316,845.
Schumann discloses, regarding claim 19, a pump out system configured to remove a liquid from a worksite, said pump out system comprising: a pump (comprising the components within 5, including elements 13-35 and 50-52) configured to move the liquid from an intake 30 of the pump to an output 35 of the pump in response to receiving power; a power source (combination of elements 59-64) configured to selectively provide power to the pump (13-35, 50-52); a rigid spacer 5 configured to connect the power source (59-64) to the pump and space the power source from the pump (13-35, 50-52); a flexible discharge hose 36 configured to connect to the output of the pump and communicate the liquid from a first end of the flexible discharge hose 36 at the output 35 of the pump (13-35, 50-52) to a second end of the flexible discharge hose 36 away from the worksite; wherein: the rigid spacer 5 is configured to connect to both the pump and the power source (59-64) via a water tight connection (see col. 3, lines 19-38); Re claim 20, wherein: the pump (13-35, 50-52) further comprises a float switch (see float 51 connected to 59); the power source (59-64) comprises a 3 position switch (circuit shown in Fig. 6), said switch having an off position, an on position and a float switch position (see col. 3, lines 4-19); in the on position, the switch  provides power to a motor 12 of the pump such that the motor runs so long as the switch is in the on position and the power source has power (again, see col. 3, lines 4-19); and in the float switch position, the switch provides power to the motor 12 of the pump via the float switch such that the motor 12 of the pump runs only when the float switch (51) indicates the presence of water at the pump, the switch is in the float switch positions, and the power source has power (again, see col. 3, lines 4-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCook 6,447,261 in view of Wilds US 2017/0030371 A1.
McCook discloses the invention as discussed above, as well as the battery 54 being rechargeable (see claim 4). However, McCook does not teach the power source further comprising a recharge port configured to selectively connect the battery to a charger.
Wilds teaches a submersible pump assembly comprising: a pump 400, and a power source; wherein the power source comprises battery 460 and a recharge port configured to selectively connect the battery 460 to a charger (see para. [0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the power source of McCook by implementing a recharge port configured to selectively connect the battery to a charger, as taught by Wilds, in order to improve ease of use and decrease downtime for the pump.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eastman 6,179,558.
Eastman discloses the claimed invention except for the coupling being flexible and formed of one or more of the materials of rubber or silicone. Nevertheless, It would have been obvious to form the coupling of flexible rubber or silicone since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) (see MPEP 2144.07 - Art Recognized Suitability for an Intended Purpose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746